IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

 

 

*
Vs. . Case No. RDB-21-0116

. * FILED __. ENTERED

Desmond Singh LOGGED... AE UENVED
*

MAY 13 2071
err er AT BALtimune
'S. DISTRICT COURT
CLE GT OF MARYLAND
ORDER OF DETENTION (18 U.S.C. § 3142) — py DEPUTY

 

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f, a detention hearing has been held. I have
concluded that the following facts require the detention of the defendant pending the trial of this case.

PART [; FINDINGS OF FACT
w (1) This is a case in which the [government may properly seek detention] om{thecoursmay-considerorderiag
dgicntion sua sponte}.
“ The defendant is charged under: /2 V,5.¢. 93 6/ Al. 2) C & WG sTAcuie) Awe

18V.5-6 (039A (Armamne DEY THD

“- The maximum term of imprisonment, if convicted, is {0 YEA Puvs °F ¥haer ewer

(4) Based on the government’s [proffer] [evidence] there is probable cause to beHeve that the defendant
committed the offense(s) charged.

 

[+The government is entitled to a presumption under § 3142 (e) [describe in Part II].
[] The defendant has failed to rebut this presumption [as to flight risk] or [as to danger].

L) (5) I find, by a preponderance of the evidence, from the information produced at the hearing that there is a
serious risk that the defendant will not appear. ,

6) I find, by clear and convincing evidence, from the information produced at the hearing that the defendant
poses a risk to the safety of other persons and the community.

(7) I find by clear and convincing evidence that there is ne condition or combination of conditions which will

reasonably assure [thedeferniants-presence-2t-trinteras-ethemrise-requined] [community safety].

PART Il; WRITTEN STATEMENT OF ADDITIONAL REASONS FOR DETENTION
THE Pw Faroe pees /WweFFam Sky ese
a BO FA bbb F OMG Aa tel FA) I y Fe ‘ arom rs
Pee Pun iw The Inignn Cer & xz
Svpen ip Sworile LOI, fet SEPLG. ow 7a
ov oe Fo Tatr Eden cPt

   
 

     

   
 

   
  
   

 

 
  

OL

DEF yt

4

 

 

 

 

The defendant is committed to the custody of the Attorney General or his/her designated representative for confinement in a
corrections facility separate, to the extent practicable, from persons awailing or serving sentences or being held in custody
pending appeal. The defendant shall be afforded reasonable opportunity for private consultation with defense counsel. On order
of a court of the United States or on request of an attorney for the Government, the U.S. Marshal shall deliver the defendant for
the purpose of an appearance in connection with a court proceeding.

 

May 13, 2021 __§_ Bate
Date Richard D. Bennett ,

United States Masetaaae Judge
DistaieT

U.S. District Court (9/2009) Criminal Magistrate Forms: Order of Detention
